Citation Nr: 1704984	
Decision Date: 02/17/17    Archive Date: 02/24/17

DOCKET NO.  10-48 683	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for sciatic nerve disability.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

L. Sinckler, Associate Counsel



INTRODUCTION

The Veteran served on active duty from August 1994 to August 1998.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  

In April 2013, September 2014, and August 2015, the Board remanded this issue for further development, including for the provision of a VA examination and addendum opinion regarding the etiology of his claimed sciatic nerve disability.  That development having been completed, the case has since returned to the Board.


FINDING OF FACT

The evidence is at least in equipoise as to whether the Veteran's sciatic nerve disability was incurred in service.


CONCLUSION OF LAW

The criteria for service connection for a sciatic nerve disability has been met.  38 U.S.C.A. §§ 1110, 1112, 1113, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2016).



REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 ("VCAA") sets forth VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2016).

As the Board is granting the claim for service connection for a sciatic nerve disability, any procedural deficiency is not prejudicial to the Veteran.

II.  Analysis

Service connection means that a disability resulting from disease or injury was incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d).

Service connection is established when the following elements are satisfied: (1) the existence of a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the current disability and the disease or injury incurred or aggravated during service (the medical "nexus" requirement).  Holton v. Shinseki, 557 F.3d 1363, 1366 (Fed. Cir. 2009) (quoting Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004)); see 38 C.F.R. § 3.303(a).

For chronic diseases listed in 38 C.F.R. § 3.309(a), including organic diseases of the nervous system, if the disease manifested in service, then subsequent manifestations of the same disease at any date after service, no matter how remote, will be entitled to service connection without having to show a causal relationship or medical nexus, unless the later manifestations are clearly due to causes unrelated to service ('intercurrent causes').  38 C.F.R. § 3.303(b); Walker v. Shinseki, 708 F.3d 1331, 1338 (Fed. Cir. 2012) (holding that § 3.303(b) only applies to the chronic diseases listed in § 3.309(a)).  If the evidence is not sufficient to establish chronicity of the disease at the time of service, then a continuity of symptoms after service must be shown to grant service connection under this provision.  Id.; Walker v. Shinseki, 708 F.3d at 1338-39 (observing that a continuity of symptoms after service itself 'establishes the link, or nexus' to service and also 'confirm[s] the existence of the chronic disease while in service or [during a] presumptive period').

The Veteran maintains that he has a sciatic nerve disability which is the direct result of injuries sustained during the performance of his military duties as an aviation ordnanceman.  

In this regard, the Veteran's VA and private treatment records reflect diagnoses of a sciatic nerve disability, alternatively diagnosed as sciatica, incomplete paralysis of the sciatic nerve, and lumbar radiculopathy.  See, e.g. January 2010 Private Treatment Report (noting the presence of "sciatica"); May 2010 VA examination (diagnosing "lumbar radiculopathy"); April 2015 Compensation and Pension Examination (reflecting an assessment of "incomplete paralysis of the sciatic nerve").

Further, the Veteran asserted in statements put forth during the claim that he initially developed symptoms, including radiating pain and residual numbness in his lower extremities, as the result of lifting and loading 500 and 1000 pound bombs by hand, and that this symptomatology continued to worsen since his separation from service.  See January 2010 Veteran's Application for Compensation and Pension; March 2011 Statement in Support of Claim.  Further, he maintains that he neglected to seek treatment at the time; however, following his separation from active service, his symptoms increased in severity, until he finally sought treatment for them in the years following his discharge.  See id. 


The Board notes that the Veteran is competent to report an in service event as well as the resulting pain and injury, as they are identifiable features that are capable of lay observation.  See Washington v. Nicholson, 19 Vet. App. 362 (2005) (holding that a Veteran is competent to report what occurred during service because he is competent to testify as to factual matters of which he has first-hand knowledge); Barr v. Nicholson, 21 Vet. App. 303, 307-08 (2007) (holding that lay testimony is competent to establish the presence of observable symptomatology); see also Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  Moreover, lay evidence can be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson, 581 F.3d at 1316; Jandreau, 492 F.3d at 1376-77.  Accordingly, the Veteran is also competent to report experiencing continuing lower extremity pain and additional residual symptomatology during and since his active service, as the onset, frequency, and duration of such symptoms as pain and numbness are certainly capable of lay observation.  See id.  See also Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge); Young v. McDonald, 766 F.3d 1348, 1353 (Fed. Cir. 2014).  

The Board additionally finds his competent statements of experiencing continuing symptomatology during and since his active service to be credible.  See Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001).  In this regard, his assertions are supported by the lay statement of his spouse, who confirms the onset of his symptoms during his active service.  See Jandreau, 492 F.3d at 1376-77.  See also September 2014 Board Decision (describing the lay statement submitted by the Veteran's spouse in February 2010).  Moreover, the Veteran's service treatment records (STR's) confirm that he complained of lower back symptoms that initially resolved but that became "more of a reoccurring problem" toward the end of his period of active service.  See May 1998 Report of Medical Assessment.  Moreover, the Veteran's service treatment records (STR's) confirm that he complained of lower back symptoms that initially resolved but that became "more of a reoccurring problem" toward the end of his period of active service.  See May 1998 Report of Medical Assessment.  Additionally, the Veteran's service personnel records show that his Military Occupational Specialty (MOS) was as an aviation ordnanceman, lending further credence to his statements concerning experiencing overuse injuries and resultant symptomatology during and since his active service.  See 38 U.S.C.A. § 1154(a) (West 2014) (stating that, "in each case where a veteran is seeking service-connection for any disability due consideration shall be given to the places, types, and circumstances of such veteran's service as shown by such veteran's service record, the official history of each organization in which such veteran served, such veteran's medical records, and all pertinent medical and lay evidence"); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  This evidence thus tends to validate the Veteran's assertion that he initially experienced an in-service injury, the symptoms of which continued to worsen in the years following his active service.

Accordingly, the Veteran's competent and credible report of a continuity of lower extremity symptomatology, in conjunction with the medical and lay evidence identifying an in-service injury and the subsequent development of a sciatic nerve pathology, suggests a link between his current sciatic nerve disability and his active service.  See Duenas v. Principi, 18 Vet. App. 512 (2004).

The Board acknowledges the negative evidence of record in the form of the April 2015 and August 2016 medical opinions disassociating the Veteran's current sciatic nerve disorder from his in-service injury.  The Board declines to accept these medical opinions, however, as they fail to account in any meaningful way for the Veteran's lay assertions of onset and continuity of symptomatology, and therefore lack probative value.  See Wilson v. Derwinski, 2 Vet. App. 614 (1992) (The Board is free to assess medical evidence and is not obligated to accept a physician's opinion.); see also Buchanan, 451 F.3d at 1336-37 (holding that the absence of contemporaneous medical records does not, in and of itself, render lay testimony not credible); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) (holding that a medical opinion "must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions."); Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (holding that most of the probative value of an opinion comes from its rationale or underlying reasoning); Dalton v. Nicholson, 21 Vet. App. 23, 39-40 (2007) (holding that a VA opinion was inadequate where the examiner did not comment on the Veteran's report of in-service injury and relied on lack of evidence in service medical records to provide a negative opinion).  Instead, the VA examiner who authored the April 2015 and August 2016 VA examination reports and opinions based his negative determination primarily upon the lack of medical evidence of complaints of or treatment for sciatic symptomatology in the "12 years following discharge."  However, the Veteran addressed this issue, reporting that he self-treated his manifestations until they progressed to the point that he felt he had to seek treatment.  See April 2011 Statement in Support of Claim; May 2010 VA Examination Report

Accordingly, this opinion improperly relied merely on the absence of corroborating medical evidence, such as would be reflected in the intervening years between service and January 2010, in determining there was no nexus between the Veteran's current sciatic nerve disability and his military service, without addressing competent evidence of continuity of symptomatology since service.  See Dalton, 21 Vet. App. at 39-40; see also Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991) (emphasizing that "symptoms, not treatment [for them], are the essence of any evidence of continuity of symptomatology" defined in 38 C.F.R. § 3.303(b)).  Moreover, in finding against a relationship between the Veteran's nerve condition and his active service, the VA examiner failed to adduce any alternate (nonservice-related) etiology.  Thus, the August 2016 medical opinion does not form a sufficient foundation upon which to base a denial of entitlement to service connection. See Nieves-Rodriguez, 22 Vet. App. at 304 (indicating "[i]t is the factually accurate, fully articulated, sound reasoning for the conclusion, not the mere fact that the claims file was reviewed, that contributes probative value to a medical opinion"). 

In addition, the Board notes that the August 2016 VA examiner acknowledged that, if the Veteran is taken at his word, it is "just as likely as not" that his currently diagnosed sciatic nerve disability was incurred in or caused by his active service.  Importantly, as discussed above, the Veteran's statements concerning the onset and continuity of his sciatic nerve pathology are both competent and credible.  Thus, in the absence of any probative evidence to the contrary, the Board finds that, at the least, reasonable doubt exists as to the question of the origin of the Veteran's sciatic nerve disorder.  When resolving reasonable doubt in favor of the Veteran, the Board finds that the Veteran's sciatic nerve disability is as likely as not attributable to his active military service.  Under VA law and in such a circumstance, the claimant must prevail.  See 38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2016); see also Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  Therefore, service connection is warranted for the Veteran's sciatic nerve disability.


ORDER

Entitlement to service connection for sciatic nerve is granted. 



____________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


